DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     WILLIAM SILAS MONCRIEF,
                            Appellant,

                                    v.

                          GALINE GALETTE,
                              Appellee.

                              No. 4D21-1310

                          [December 16, 2021]

   Appeal from the Circuit Court for the Fifteenth Judicial Circuit, West
Palm    Beach;    Renatha     Francis,     Judge;    L.T.    Case     No.
502014DR003656XXXXMB.

   William S. Moncrief, West Palm Beach, pro se.

   Craig A. Boudreau, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

GROSS, DAMOORGIAN and CIKLIN, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.